Citation Nr: 0309653	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
ankyloglossia


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

Procedural history

The veteran had active service from August 1973 to August 
1975 and from August 1977 to August 1980. 

In July 1999, the RO received the veteran's claim for service 
connection for residuals of ankyloglossia (claimed as a 
speech impediment).  In a January 2001 rating decision, the 
RO denied the claim.  The veteran disagreed with the January 
2001 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2002.  

The veteran testified at a Travel Board Hearing in January 
2003.  The transcript of the hearing is associated with the 
veteran's claims folder.


REMAND

The veteran contends that while in service, he underwent 
surgery on his tongue, and that this subsequently resulted in 
a speech impediment.

Factual Background

The veteran's service medical records show that in April 
1974, the veteran was found to have a minor periodontal 
problem, and was recommended to undergo a lingual frenectomy.  
A June 1975 clinical record shows that the frenectomy was 
conducted in April 1974, and that the veteran subsequently 
experienced increased difficulty in enunciation of words.  
The examining audiologist found no speech pathology at that 
time.  

After his first period of service, the veteran contends that 
he underwent speech therapy until 1976.  However, in a June 
2000 Form 21-4138, he stated that records from that speech 
therapy were destroyed.  The RO was unable to obtain the 
records from the veteran's second period of service; however, 
the veteran stated in June 2000 that he had no speech therapy 
after 1976.  A copy of the veteran's permanent record from 
Sacramento City College shows that he took a course in voice 
and diction during the Spring 1976 semester.  

In his January 2003 hearing, the veteran stated that he had 
recently undergone speech therapy in December 2002.  

Analysis

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999)

While the evidence contains evidence of an in-service injury 
to the veteran's tongue, the record contains no evidence of a 
current disability, and no evidence of a nexus to service.  

As the veteran has identified recent VA treatment records 
which would be pertinent to diagnosis of a current 
disability, and as all VA medical records are deemed to be 
constructively of record in proceedings before the Board, see 
Bell v. Derwinski, 2 Vet. App. 611 (1992), those records must 
be obtained prior to a decision on this issue.



Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain VA speech 
therapy records for the veteran from the 
VA Medical Center or the Outpatient 
Treatment Clinic in Pensacola, Florida.  

2.  The RO should make another attempt to 
obtain service medical records for the 
veteran from his second period of 
service, from August 1977 to August 1980.  
Any response, whether positive or 
negative should be included in the claims 
file.

3.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
current speech disorder.  The examiner 
should review the claims file in 
conjunction with the examination and 
provide an opinion as to whether any 
speech disorder currently found is as 
likely as not related to the in-service 
lingual frenectomy, or to any incident 
noted in service.  

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




